3. Eritrean refugees held hostage in Sinai
The next item is the debate on six motions for resolutions on the subject of Eritrean refugees held hostage in Sinai.
author. - Mr President, about 250 Eritrean migrants are believed to be held hostage in the Sinai desert and inhumane treatment and rape are reported while these people await a ransom that needs to be paid to human traffickers for their release.
Recent events are part of a network smuggling sub-Saharan migrants through Egypt to Israel that has been operating in the Sinai since 2007. The Egyptian authorities are making welcome efforts to investigate the information provided by the UNHCR. Diplomatic procedures with the Egyptian authorities should be stepped up by the UN High Commissioner for Refugees to eliminate the trafficking networks and prevent people from being smuggled.
At the same time, Egypt should improve the treatment of refugees according to international standards. This means that, during the justified defence of borders, no excessive or even lethal force should be used against immigrants or refugees, and this advice is something that we might also give ourselves in the EU once in a while.
Mr President, the situation is very serious. We think that this issue - which is also being trailed by Europe's media - ought to be dealt with by the European Union and by Parliament, as well as urging the Commission to look into it, since it is a real humanitarian emergency.
In this case, the Member States must do everything to try and help these refugees to leave that territory and we think that they could be accepted in European states. We call on the Commission to do everything possible to carry out this action, including using the funds available through the European Fund for Refugees.
author. - Mr President, the ECR Group condemns the appalling treatment being suffered by these innocent and mainly Eritrean victims of what amounts to a modern-day form of slavery inflicted by people traffickers. We welcome, too, the efforts made by the Egyptian Government to investigate the allegations and secure the refugees' release, but we should also be focusing on why these unfortunate individuals flee in the first place.
The answer is because the regime of Eritrean President Afewerki is one of the most repressive on the planet. Anyone with a chance of fleeing his dictatorship does so, and some are able to build a better life for themselves elsewhere. Those unable to leave Eritrea are either subject to open-ended conscription in the army, or have to scratch out a living on the fringes of an economy bankrupted by years of futile war with neighbouring Ethiopia, widespread corruption and mismanagement of the economy. Eritrea has never held a national election.
Recent disclosures from the WikiLeaks website show that US diplomats described Afewerki as a cruel and defiant leader. I have no compunction about saying so publicly. We should do all we can to unseat this appalling African tyrant, we should end all EU aid to his regime and we should suspend the Cotonou Agreement privileges that his country enjoys.
Mr President, every year, there are thousands of people who, driven by the difficult situation in the Horn of Africa, try to cross the border between Egypt and Israel. Many of these people end up, unfortunately, in the hands of Bedouin traffickers. We are talking about criminal networks that have no consideration at all for human dignity, as the lives of these people become a bargaining chip. According to the information provided by NGO activists working for the protection of these emigrants, incredible sums were requested, reaching up to USD 8 000 for the release of each person.
Certainly, we cannot remain indifferent to the suffering of these people who are subjected to a treatment of exceptional cruelty. Moreover, I would like to draw your attention to the vulnerable situation of women, who are repeatedly subjected to rape. At the same time, I believe that we should have a constructive attitude in this case. This means that we should recognise the efforts undertaken by the Egyptian authorities for their release and, in particular, support this country in the fight against human trafficking. We therefore have need not only of tough words, but of cooperation and concrete actions in this extremely complex issue, where a single state cannot cope.
Mr President, ladies and gentlemen, the situation of the Eritrean refugees currently in the Sinai desert is very serious, as has already been described by several fellow Members. Naturally, we must deal severely with the human traffickers who are currently holding these refugees hostage and demanding extremely high ransoms for them. However, at the same time, we must also protect the victims, because we cannot just want to deal harshly with the traffickers and then completely forget the victims. We also need to acknowledge the reasons that led them to be in the Sinai desert: their migratory route used to be through Libya, but the agreements between Italy and Libya, and between the EU and Libya, portrayed so many times here by the Commission as good news, mean that people coming from what has - quite rightly - been called a 'giant concentration camp' and 'Africa's North Korea' have nowhere to run.
Action is needed, therefore: not just action in Egypt, which is clearly doing far less than it should be, but also in the European Union itself. To start with, I call on the European Commission to quickly send a delegation to Egypt in order to find out what the situation is on the ground. Action is also needed in all our institutions, because Eritreans are a clear case for resettlement, a policy that we have alongside the European Refugee Fund. These refugees cannot return to Eritrea and cannot remain in a transit country: the only solution is resettlement. Ladies and gentlemen, do you know why the resettlement package is not moving forward? It is not moving forward because in May, Parliament had already done its part of the codecision procedure on the resettlement case, but because of the famous dispute over delegated acts, the Council refused to do its bit. If the resettlement package had been adopted, we would now have the emergency procedure that Parliament inserted into the report that I myself wrote and which was adopted here with 500 votes: the European Commission would be able to start an emergency procedure to resettle these refugees. As the Council did not do its part in what we should be calling 'a co-indecision procedure', those people are in the Sinai desert, who knows for how long? This co-indecision procedure has consequences for the real lives of real people and it is time that the Council did its share of the chores.
Mr President, it is thanks to a telephone call between an Eritrean priest in Italy and an Eritrean hostage that the European public learned that unprincipled human traffickers are now threatening to shoot the stranded Eritrean hostages if a ransom is not paid. The hostage takers have shown no scruples and have already beaten or shot some people.
This brutal crime prompted a closer look at what is happening at the border between Egypt and Israel, an area in which an increasing number of refugees are stranded as they try to enter Europe or Israel, but lack the necessary papers. There is a military exclusion zone on the Egyptian side. Anyone entering this area will be answerable to a military tribunal. According to Human Rights Watch, at least 85 unarmed refugees have been shot there since 2007, trying to cross the border. The Israeli Government talks of more than 1 000 migrants trying to enter their country without papers each month and has started to increase security and monitoring along the border. In addition, a large detention camp has been set up in the Negev Desert.
We are calling on the relevant governments to cooperate with the United Nations Refugee Agency and to guarantee the protection and rights of refugees at their borders. However, we also clearly recognise that we in Europe have a responsibility for the fate of those migrants who are turned away from our outer borders and who find themselves unable to return to their homes, suffering human rights violations as a consequence, as in the case of these Eritrean refugees.
Mr President, the situation of the Eritrean refugees in Sinai is tragic. They are looking for a better life, but they often meet with death, torture and oppression. They are exploited and cheated. The Egyptian authorities are attempting to fight the problem of human trafficking, but their response is not always effective. We must help the refugees, the hostages and all those who need our help. We should support the Israeli and Egyptian authorities in their fight against human trafficking.
It is also worth giving some thought to the reasons behind these dangerous occurrences. I believe that we should aim to improve the situation in Eritrea itself and in other countries in the Horn of Africa, since improving the situation in African countries may reduce migratory pressure. We will not solve the problem by combating the social ills which are themselves caused by migration. We can only limit the less desirable effects, and the extent to which the determination of refugees is preyed upon. I would ask you to support the motion for a resolution by the Group of the European People's Party (Christian Democrats). We are convinced that our motion for a resolution is an improvement on the joint resolution in this instance.
Mr President, Egypt is not just turning a blind eye to the horrific treatment and exploitation of African refugees attempting to escape over Sinai to Israel from their countries, specifically Somalia and Eritrea. Egypt is also deporting them, even though they obviously qualify as refugees and asylum seekers, as they come either from one country that is in a terrible struggle with terrorism and without law or order, or from another - Eritrea - that is one of the most oppressive and tyrannical in the world. In fact, the Egyptian authorities are practising a policy of shoot to kill and 85 migrants have already died in Sinai since 2007, according to a Human Rights Watch report.
We call on the Egyptian authorities to comply with their obligations as regards human rights and migrants and refugees in particular, and for them to work with the United Nations High Commission for Refugees. We also call on the European authorities to do the same and to fully support what Mr Tavares was saying on this subject regarding the possibility of resettlement.
Mr President, ladies and gentlemen, let us be honest. The resolutions, as they are currently worded, are a watered down version of what we started out with at the beginning of the week.
Let us once again be clear: 'The situation is serious'. We are also highlighting the fact that Eritrean refugees in the Sinai are being held hostage. Yet, we are not prepared to discuss the links between Italy and Libya and the closing of Europe to migrants, as a result of which political refugees have had to flee to other places. They are now having to take routes which are even more dangerous than before.
Anyone who leaves Eritrea automatically becomes a political refugee, because it is impossible to go back and, if you did, you would be putting your family in danger. What pains me is that we, in this House, are not prepared to say: if Europe so badly wants to protect itself from migrants, it will have to open up its embassies in Eritrea, in order to make it easier for people to apply for asylum. We were not permitted to include that proposal in this resolution.
When I hear the Group of the European People's Party (Christian Democrats) refer to all the things that need to happen in Egypt, then I think: what is it that we have to do and how can we refuse to accept that people are at risk here, simply because we are reluctant to take on the responsibility? We are shutting people out and, in so doing, we are putting lives at risk.
Mr President, the Sinai border has become a route via which thousands of Eritreans fleeing their own country attempt to get a better life.
In their illegal pilgrimage for freedom, however, they are dependent on the assistance of smugglers who are willing, at a price, to help the refugees across the Sinai border, even without the necessary papers. In this lawless trade, refugees in the hands of the smuggling gangs have almost no rights at all, and are dependent on the vicissitudes of fate and on the whims of those into whose hands they have, for a fee, entrusted their own fate.
The death of seven Eritrean refugees killed on the Egyptian-Israeli border reveals to us something of the grim plight of refugees illegally journeying in search of freedom. Ladies and gentlemen, it is therefore quite right for us to engage in a solution to this problem and, together with the governments of the affected countries, to help to find a civilised solution to the problem of the Eritrean refugees.
Mr President, on 7 December, the UNHCR expressed concern that some 250 Eritrean refugees are being held in Sinai by Bedouin smugglers.
We are aware that these refugees were compelled to pay a specific amount of money for their wish to live in better conditions. Reportedly, the refugees are kept in containers in the desert and are often beaten. The attitude of the Eritrean Government itself is alarming: instead of protecting its citizens, it considers them unwanted dissidents.
We call for rapid and joint action, primarily by Egypt and Israel, to stop the traffickers, to dismantle this organised crime network and, certainly, to strengthen efforts to protect current and future refugees by implementing UNHCR provisions and standards.
(RO) Mr President, right from the outset, I wish to emphasise that I support without reservation the resolution put forward by the Group of the European People's Party (Christian Democrats). Despite the clarity of the text, an agreement has not been reached with the other groups for the adoption of a common resolution, which is regrettable. The situation in the Horn of Africa is an alarming one. This region has become one of the important action centres of organised crime groups, given the high number of African emigrants in transit in this area.
The 250 hostages have suffered an inhuman and degrading treatment, and their situation is getting worse. Moreover, the prerequisites of an imminent release do not exist, as the families of the hostages cannot pay the requested ransom. Therefore, the European Parliament should send out a clear message for their release. Urgent action must be taken against criminal organisations, they should be brought to justice, and torture camps should be permanently closed.
(HU) Mr President, ladies and gentlemen, naturally, I deeply condemn the way the Eritrean refugees are treated, and likewise of course, I support the fact that the European Union should take steps to resolve the situation of these refugees as soon as possible. However, the direction formulated in this report is, to put it simply, a dead end. I consider two points to be utterly bewildering. That we set up a fund in order to aid these refugees is completely acceptable to me insofar as there are currently millions of citizens in the EU living in existential uncertainty and extreme poverty. Over three million people in Hungary are living below the poverty line, the majority of pensioners cannot afford to pay for their medicine and, as a matter of fact, this trend has been on the rise across Europe. Therefore, we should first be looking to help people in Europe while, at the same time, also expressing our empathy with the refugees, of course. The other issue is that Member States should admit the refugees voluntarily. When will you realise that the European Union is saturated with immigrants? The EU should act as a mediator between Eritrea and the Eritrean refugees to ensure their safe return home.
(RO) Mr President, the vast majority of Eritrean citizens that can now be found in the Sinai Desert have fled out of the way of an oppressive regime and, as such, should be regarded as refugees according to UN standards. Therefore, I believe that we need to insist that Egypt meets its international obligations to provide them with assistance. However, the matter of greatest concern, I believe, is the inhumane treatment these migrants are subjected to when held as hostages in the desert in expectation of a ransom. In particular, the claims of rape by dozens of women are revolting and should mobilise the international community.
In the same way, human trafficking in Africa has reached alarming proportions. Dozens of migrants were killed by Egyptian security services in recent years while attempting to cross illegally into Israel. I believe that human trafficking in this area should be combated with other methods, and I think that access on the part of the United Nations High Commissioner for Refugees (UNHCR) is necessary in order to ensure vital assistance for these people.
(PL) Mr President, Eritrean refugees are in a tragic situation. When considering this tragedy, however, we should also remember the reason for this state of affairs. The fact of the matter is that fundamental human rights are widely violated in Eritrea. Mass persecution occurs on a huge scale, with political opponents, Christians and also thousands of ordinary people as victims. This is the real reason behind the tragic problem we are discussing today, and this is why we must do everything to change the EU's policy towards the Eritrean authorities, all the more so when we remember that the current leader of the country was warmly welcomed in Brussels by the European Commission in 2007, even though he is responsible for such terrible suffering by so many people, which forces them to flee and brings about ever more tragedies of this kind. This is why it is time for a pragmatic and decisive policy towards this tyrant.
Member of the Commission. - Mr President, the Commission shares the concerns of the European Parliament. The reports received speak of several hundred refugees, from Eritrea, Ethiopia, Sudan and Somalia, apparently being held hostage in Sinai by traffickers requesting hard payment for their release.
Since the first notification, we have been following the case, establishing the facts, assessing the situation and taking appropriate action. The European Union delegation in Cairo has close contacts with local civil-society organisations and liaises with the United Nations High Commissioner for Refugees' regional representation in Cairo.
They are very much following the case. In coordination with the embassies of the EU Member States, the Egyptian Ministry of Foreign Affairs has been approached. The EU has expressed our concerns, as well as our strong belief, that the Egyptian authorities should take appropriate measures to liberate these people and grant them appropriate protection. There are reports of ongoing investigations to find the group of refugees, and we hope that things will be clearer in the next few days.
This case is not the only cause for concern. Migrants and refugees in Egypt still suffer from many protection gaps. The most serious incidents are reported in the Sinai. Many migrants intending to cross to Israel via the Sinai border are subject to abuse and mistreatment. We have raised this issue several times with our Egyptian counterparts in the framework of the regular subcommittee meetings discussing either migration issues or political affairs, including human rights.
The latest occasion when the point was raised was at the meeting of the EU-Egypt Association Committee on 14 December in Cairo. The EU has regularly invited Egyptian authorities to improve the quality of the assistance and protection offered to asylum seekers and refugees, and has offered financial and technical assistance in this endeavour. The EU has also invited the Egyptian authorities to ensure that the principle of non-refoulement is observed for all migrants in need of international protection, including Eritreans.
The EU has asked that the UNHCR be given full authorisation to implement its mandate throughout the entire territory of Egypt, including in the Sinai region. There have been some positive developments that should be stressed. In the spring of this year, Egypt adopted new legislation criminalising human trafficking and also protecting its victims.
Another welcome development was the adoption of a Transplant Act, which criminalises organ trafficking. We hope that the Egyptian administration will now take effective measures to ensure efficient implementation of this legal framework, and we have offered our cooperation in this field.
We will continue to support the work of the UNHCR and civil-society organisations to ensure better living conditions, as well as proper legal protection, for migrants and refugees living in the country. We will continue to follow with care the case of the hostage refugees in Sinai and we will pursue our contacts with the Egyptian authorities in this regard.
I truly hope for an early solution to this case and I regret the reported loss of eight lives so far.
Mr President, the Commissioner has read his well-prepared answer as if no one had addressed the Commission with particular points.
You asked to speak on the Rules of Procedure. You should speak on that and not something else.
Mr President, of course it is a point of order. We particularly asked the Commission to indicate if it would send a delegation to Egypt to see the situation on the ground. The Commission could at least ask for the completion of the resettlement. Codecision will give you power ...
(The President cut off the speaker)
Unfortunately, that is not a point of order. Naturally, you are free to put this question to the Commission and the Commission can decide whether to answer you. Otherwise, this matter does not come under the Rules of Procedure.
That brings the debate to a close.
The vote will take place at the end of the debate.